Citation Nr: 1530108	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  09-36 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1972 to July 1978.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board denied the Veteran's appeal in a February 2014 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court).  In a February 2015 Memorandum Decision, the Court set aside the Board's February 2014 denial, and remanded the Veteran's appeal to the Board for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In its February 2015 Memorandum Decision, the Court determined that the Board erred in finding a December 2007 VA examiner's etiological opinion adequate for adjudicatory purposes.  The Court specified that it was unclear whether the December 2007 VA examiner was aware of all the relevant facts necessary to answer the key question at issue in this case-namely, whether the Veteran's current low back disability is related to injuries sustained during his period of active duty.  The Court also pointed out internal inconsistencies within the VA examiner's opinion regarding the date of onset of the Veteran's back pain.  As such, the Court remanded the appeal to the Board so that it can "develop further evidence to determine whether the [V]eteran's current low back disability is related to service . . . ."

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from a VA clinician with 
appropriate expertise addressing the etiology of the Veteran's low back disability.  The entire claims file, to include a copy of this remand, should be made available to and be reviewed by the clinician.
Upon review of the Veteran's history, the clinician should determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's low back disability was incurred in, or is otherwise related to injuries sustained to his back during his period of active duty.  

In rendering this opinion, the clinician should consider and discuss the multiple instances during the Veteran's period of active duty between 1972 and 1978 when he received treatment for back injuries and low back pain (as documented in his service treatment records), as well as post-service treatment reports from Dr. D.M. and Dr. R.D.B., documenting treatment for a herniated disc following intervening back injuries and surgeries, beginning in 1989.  

The clinician should provide supporting rationale for all opinions expressed.  If the clinician determines that an examination of the Veteran is necessary to provide the requested opinion, such should be scheduled.

2.  Then, readjudicate the Veteran's appeal.  If the benefit 
sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




